THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

            THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
("Third Amendment") dated as of November 16, 2001, is among SESI, L.L.C., as
Borrower, SUPERIOR ENERGY SERVICES INC., as Parent, BANK ONE, NA (successor by
merger to Bank One, Louisiana, National Association), as Agent, WELLS FARGO BANK
TEXAS, N.A., as Syndication Agent, WHITNEY NATIONAL BANK, as Documentation Agent
(collectively, the "Agents"), and the lenders party hereto, who agree as
follows:

RECITALS

            A.     The Borrower, Parent, Agents and the lenders a party thereto
(the "Lenders") have executed an Amended and Restated Credit Agreement dated as
of December 31, 2000 (the "Original Credit Agreement"), providing for a
revolving loan of up to $60,000,000, a term loan one in the principal amount of
$110,000,000 and a term loan two in the principal amount of $20,000,000.

            B.     The Borrower, Parent, Agents and the Lenders have executed a
First Amendment to Amended and Restated Credit Agreement (the "First
Amendment"), which (i) increased the maximum amount of the revolving loan from
$60,000,000 to $70,000,000, and (ii) combined term loan one and term loan two
into a single term loan in the principal amount of $50,000,000. The Original
Credit Agreement, as amended by the First Amendment, and the Second Amendment to
Amended and Restated Credit Agreement dated as of November 14, 2001, is
hereinafter referred to as the "Credit Agreement."

             C.     The Borrower has requested that the Agents and the Lenders
(i) increase the maximum amount of the revolving loan from $70,000,000 to
$75,000,000; and (ii) maintain the existing term loan (to be called "Term Loan
One") (which has a current principal balance of $45,000,000); the Agent and the
Lenders are willing to accept the Borrower's request on the terms and conditions
set forth below.

            D.     The Borrower has also requested that the Agent and the
Lenders make a new term loan (to be called "Term Loan Two") in the principal
amount of $32,000,000; the Agent and certain (but not all) of the Lenders are
willing to accept the Borrower's request on the terms and conditions set forth
below.

            E.     Capitalized terms used in this Third Amendment and not
otherwise defined in this Third Amendment shall have the meanings set forth in
the Credit Agreement.

 

AGREEMENT

            NOW, THEREFORE, for and in consideration of the mutual covenants,
agreements and undertakings herein contained, the Borrower, Parent, Agents and
Lenders hereby agree as follows:

I. AMENDMENTS TO CREDIT AGREEMENT

            Section 1.     Section 1.1 (Definitions of Certain Terms Used
Herein) of the Credit Agreement is hereby amended but only to the extent of the
following terms (some of which are hereby added):

* * *

> > "Aggregate Pro Rata Share" means, with respect to all Lenders, at any time,
> > the percentage obtained by dividing (i) the sum of such Lender's Term Loan
> > One and Term Loan Two outstanding and Revolving Loan Commitment at such time
> > (in each case as adjusted from time to time in accordance with the
> > provisions of this Agreement) by (ii) the sum of the aggregate amount of the
> > Term Loan One and Term Loan Two outstanding hereunder at such time and the
> > Aggregate Revolving Loan Commitment at such time, provided, however, that if
> > all of the Revolving Loan Commitments are terminated pursuant to the terms
> > of this Agreement, then "Aggregate Pro Rata Share" means, with respect to
> > any Lender at any time, the percentage obtained by dividing (x) the sum of
> > such Lender's Term Loan One and Term Loan Two and Revolving Loans
> > outstanding at such time (excluding the amounts outstanding on the Swing
> > Line Loan) by (y) the sum of the aggregate amount of the Term Loan One, Term
> > Loan Two and Revolving Loans outstanding hereunder at such time.
> > 
> > "Power Offshore Vessels" means the eight liftboats acquired by the Borrower
> > or a Subsidiary from Power Offshore Service, L.L.C. on or about May 22,
> > 2002.

* * *

> > "Pro Rata Share" means, with respect to any Lender making a Term Loan One
> > and a Revolving Loan, at any time, the percentage obtained by dividing (i)
> > the sum of such Lender's Term Loan One outstanding and Revolving Loan
> > Commitment at such time (in each case, as adjusted from time to time in
> > accordance with the provisions of this Agreement) by (ii) the sum of the
> > aggregate amount of the Term Loan One outstanding hereunder at such time and
> > the Aggregate Revolving Loan Commitment at such time, provided, however,
> > that if all of the Revolving Loan Commitments are terminated pursuant to the
> > terms of this Agreement, then "Pro Rata Share" means, with respect to any
> > Lender at any time, the percentage obtained by dividing (x) the sum of such
> > Lender's Term Loan One and Revolving Loans outstanding at such time
> > (excluding the amounts outstanding on the Swing Line Loan) by (y) the sum of
> > the aggregate amount of the Term Loan One and Revolving Loans outstanding
> > hereunder at such time. "Pro Rata Share" means, with respect to any Lender
> > making a Term Loan Two, at any time, the percentage obtained by dividing (i)
> > the sum of such Lender's Term Loan Two outstanding at such time (in each
> > case, as adjusted from time to time in accordance with the provisions of
> > this Agreement) by (ii) the sum of the aggregate amount of the Term Loan Two
> > outstanding hereunder at such time.

* * *

> > "Required Lenders" means Lenders whose Aggregate Pro Rata Shares, in the
> > aggregate, are
> >  66 2/3% or greater, but in any event, at least two Lenders.

* * *

> > "Term Loan" means, individually Term Loan One or Term Loan Two, and
> > collectively, Term Loan One and Term Loan Two.

* * *

> > "Term Loan Commitment" means, for each Lender, the obligation of such Lender
> > to make Term Loans not exceeding the amount set forth on Schedule 1A under
> > the caption "Term Loan One Commitment" and the amount set forth on Schedule
> > 1B under the caption "Term Loan Two Commitment" (as amended from time to
> > time) or as set forth in any Assignment relating to any assignment that has
> > become effective pursuant to Section 12.3, as such amount may be modified
> > from time to time pursuant to the terms hereof.

* * *

> > "Term Loan One" and "Term Loan Two" are defined in Section 2.1.1.

* * *

> > "Term Loan Two Lenders" means those Lenders who make the Term Loan Two.

* * *

> > "Term Loan Termination Date" means May 2, 2005, as to both Term Loan One and
> > Term Loan Two.

* * *

> > "Term Note" means any promissory note evidencing a Term Loan issued at the
> > request of a Lender pursuant to Section 2.13.
> > 
> >  

            Section 2.     Section 2.1 (Term Loans) of the Credit Agreement is
hereby amended to read as follows:

> >         2.1     Term Loans.
> > 
> >             2.1.1     Making the Term Loans. (a) Term Loan One. The Lenders
> > have made a Term Loan One to the Borrower in an amount equal to each
> > Lender's Term Loan One Commitment set forth on Schedule 1A ("Term Loan
> > One").
> > 
> >             (b)     Term Loan Two. The Term Loan Two Lenders severally agree
> > to make, at the request of the Borrower not later than November 30, 2001, an
> > additional term loan to the Borrower in an amount equal to each Term Loan
> > Two Lender's Term Loan Two Commitment set forth on Schedule 1B ("Term Loan
> > Two"), but in no event greater than 75% of the appraised value of the Power
> > Offshore Vessels. The Term Loan Two shall be made simultaneously by the Term
> > Loan Two Lenders, it being understood that no Term Loan Two Lender shall be
> > responsible for any failure by any other Term Loan Two Lender to perform its
> > obligation to make the Term Loan Two hereunder nor shall the Term Loan Two
> > Commitment of any Term Loan Two Lender be increased or decreased as a result
> > of any such failure.
> > 
> >             2.1.2     Repayment of the Term Loans. (a) Term Loan One. Term
> > Loan One shall be repaid in equal consecutive quarterly installments of
> > $2,500,000, payable commencing, June 30, 2001 and continuing each September
> > 30, December 31, March 31, and June 30 thereafter, with a balance of
> > $10,000,000 being due and payable at maturity on the Term Loan Termination
> > Date. In addition to the foregoing installment payments, the Borrower may
> > make voluntary prepayments and shall make mandatory prepayments as described
> > in Section 2.7. The Term Loan One shall be permanently reduced by the amount
> > of each such installment on the date payment thereof is made hereunder, and
> > no portion of the Term Loan One may be reborrowed once it is repaid.
> > 
> >             (b)     Term Loan Two. Term Loan Two shall be repaid in equal
> > consecutive quarterly installments of $1,600,000, payable commencing March
> > 31, 2002 and continuing each June 30, September 30, December 31 and March 31
> > thereafter, and with a balance of $12,800,000 being due and payable at
> > maturity on the Term Loan Termination Date. In addition to the foregoing
> > installment payments, the Borrower may make voluntary prepayments and shall
> > make mandatory prepayments as described in Section 2.7 and in Section 6(b)
> > of the Third Amendment to this Agreement dated as of November 16, 2001. Term
> > Loan Two shall be permanently reduced by the amount of each such installment
> > on the date payment thereof is made hereunder, and no portion of the Term
> > Loan Two may be reborrowed once it is repaid. The purpose of Term Loan Two
> > is to finance the acquisition of the Power Offshore Vessels. The obligations
> > of the Borrower on Term Loan Two shall be secured by a first preferred ship
> > mortgage on the Power Offshore Vessels.

            Section 3.     Section 2.7.2 (Mandatory Prepayments) of the Credit
Agreement is hereby amended to read as follows:

> >             2.7.2.     Mandatory Prepayments. The Borrower shall make
> > prepayments of the outstanding amount of Term Loan One and Term Loan Two (in
> > addition to the scheduled principal installments) upon not less than one
> > Business Day's prior notice to the Agent, in amounts equal to either or both
> > of the following: (i) 75% of Excess Cash Flow of the Borrower for any fiscal
> > year ending December 31, 2001 or thereafter, minus the aggregate principal
> > amount of all voluntary prepayments of Term Loan One and Term Loan Two made
> > during such fiscal year; and (ii) 100% of the Net Sales Proceeds received by
> > the Borrower or any Subsidiary from Asset Sales permitted by this Agreement
> > or (if not permitted by this Agreement) consented to by the Agent and the
> > Required Lenders. In the case of clause (i), the prepayment shall be made
> > within 10 days after the Agent's receipt of the annual audited financial
> > statements of the Borrower, but in no event later than 130 days after the
> > end of each fiscal year of the Borrower; provided that no such prepayment
> > based on the Excess Cash Flow of the Borrower for any fiscal year shall be
> > required if the Leverage Ratio as of the end of such fiscal year is less
> > than 2.25 to 1.00. In the case of clause (ii), the prepayment shall be made
> > not later than 30 days after the consummation of the Asset Sale. If such
> > prepayment constitutes a repayment of a Eurodollar Advance on a date which
> > is not the last day of a Eurodollar Interest Period, the Borrower shall not
> > be required to pay any amounts that would otherwise be due under this
> > Agreement (including without limitation, Section 3.4) for the repayment of a
> > Eurodollar Rate Advance prior to the last day of the Eurodollar Interest
> > Period. Any such mandatory prepayment shall be applied to the principal
> > installments payable on Term Loan One in the inverse order of maturity; once
> > Term Loan One is repaid in full, any such mandatory prepayment shall be
> > applied to the principal installments payable on Term Loan Two in inverse
> > order of maturity.

            Section 4.     Section 2.19 (Collateral) of the Credit Agreement is
hereby amended to read as follows:

> >             2.19     Collateral. (a) Notwithstanding the provisions of any
> > Collateral Documents to the contrary and subject to Section 2.19(c) below,
> > the Secured Obligations shall be secured by the following: (i) first
> > priority perfected security interest in all inventory, accounts, equipment,
> > vessels (except that so long as Term Loan Two remains unpaid, the mortgage
> > on the Power Offshore Vessels and all accounts, equipment and general
> > intangibles relating to the Power Offshore Vessels shall be a second
> > priority Lien), instruments, chattel paper, documents, general intangibles
> > (and proceeds thereof and in the case of inventory, all products thereof) of
> > the Borrower or any Domestic Subsidiary; (ii) first priority perfected
> > security interest in all outstanding shares of stock or partnership or
> > membership interests, as the case may be, of each Subsidiary (except in the
> > case of any direct Subsidiary of the Borrower or any Domestic Subsidiary
> > incorporated outside of the United States, the security interest shall
> > extend to 66% of the outstanding shares thereof); (iii) solidary (joint and
> > several) guaranties by each of the Domestic Subsidiaries, including any
> > Domestic Subsidiaries acquired or created after the Closing Date; (iv)
> > solidary (joint and several) guaranty by the Parent; and (v) first priority
> > perfected security interest in the Parent's entire membership interest of
> > the Borrower.
> > 
> >             (b)     Notwithstanding the provisions of any Collateral
> > Documents to the contrary the Term Loan Two shall be secured solely by a
> > first priority preferred fleet mortgage of the Power Offshore Vessels and
> > all accounts, equipment and general intangibles relating to the Power
> > Offshore Vessels. Simultaneously with the funding of Term Loan Two, the
> > Borrower (or applicable Subsidiary or Subsidiaries) shall execute and
> > deliver said mortgage to the Agent.
> > 
> >             (c)     To the extent required by Section 6.16(a)(x) hereof, the
> > Borrower covenants and agrees to execute a security agreement granting a
> > first priority security interest in all of the outstanding capital stock or
> > membership or partnership interest of any Domestic Subsidiary acquired or
> > created after the Closing Date, or 66% of the outstanding capital stock or
> > membership or partnership interest of any direct foreign Subsidiary acquired
> > or created after the Closing Date, in each case to further secure the
> > Secured Obligations (other than Term Loan Two), within 60 days after the
> > acquisition or creation of such Subsidiary. In addition, the Borrower
> > covenants and agrees to cause any Domestic Subsidiary acquired or created
> > after the Closing Date that, as of the end of any fiscal quarter after the
> > Closing Date, has total assets or total revenues during that fiscal quarter
> > that are at least equal to 5% of the total assets or total revenues, as
> > applicable, of the Borrower and its Domestic Subsidiaries during that fiscal
> > quarter, to execute a guaranty of the Secured Obligations (other than Term
> > Loan Two) and to execute appropriate Collateral Documents (including lockbox
> > and pledged deposits agreements) concerning the assets of the Domestic
> > Subsidiary similar in nature to the Collateral described in Section
> > 2.19(a)(i) above to further secure the Secured Obligations (other than Term
> > Loan Two), within 60 days after the end of such fiscal quarter.

            Section 5.     (a) Schedule 1A, Schedule 1B and Schedule 1C attached
to this Third Amendment shall supercede and replace Schedule 1 to the Credit
Agreement. The new Revolving Loan Commitment of $75,000,000 and the Term Loan
One Commitment of $45,000,000 are set forth on Schedule 1A and the Term Loan Two
Commitment of $32,000,000 is set forth on Schedule 1B to this Third Amendment.

            (b)     Notwithstanding the provisions of Section 2.2.1 (Making the
Revolving Loans) and Schedule 1A, a reserve against availability under the
Revolving Loan Commitment of $75,000,000 shall, simultaneously with the funding
of Term Loan Two, be established in the principal amount of Term Loan Two unless
and until the Agent has determined that the Borrower no longer has the
obligation to repurchase the shares of Lamb Energy Services, Inc. pursuant to an
option contained in the agreement by which the Borrower sold said shares back to
the former shareholders of said company. Furthermore, in addition to the
mandatory prepayment provisions of Section 2.7.2, in the event that the Borrower
is relieved from the obligation to repurchase said shares of Lamb Energy
Services, Inc., the Borrower shall thereafter promptly make a prepayment of Term
Loan One in the amount of $20,000,000, which prepayment shall be applied to
installments of principal due on Term Loan One in inverse order of their
maturity. Upon such prepayment, the reserve against availability under the
Revolving Loan Commitment shall terminate.

            Section 7.     Schedule 2 (Pricing Schedule) attached to this Third
Amendment shall supercede and replace Schedule 2 to the Credit Agreement.

II. CONSENTS

            Section 1.     Pursuant to the First Amendment, the Lenders
consented to the following: (i) the transfer by Superior Energy Services, L.L.C.
of the vessel Superior Victory (ON1098667) ("Vessel"), and construction and
related agreements for the construction of three additional liftboats to a
newly-created Subsidiary, Superior Energy Liftboats, L.L.C. ("Liftboats"); (ii)
the release of the Lenders' Lien on the Superior Victory, and construction and
related agreements with respect thereto to the additional liftboats; (iii) the
waiver of the requirement for a Lien on the membership interest of Liftboats;
(iv) the waiver of the requirement of a Subsidiary Guaranty executed by
Liftboats; and (v) the exclusion of Liftboats from the definition of the term
"Domestic Subsidiaries" (but not the term "Subsidiaries").

            Section 2.     If (a) Liftboats has not closed its financing of all
of the vessels owned by Liftboats through Indebtedness guaranteed by the
Maritime Administration by January 31, 2003, or (b) if any one or more of such
vessels become ineligible for financing guaranteed by the Maritime
Administration (in either case, said vessels are called the "Excluded Vessels"),
then the Parent and the Borrower agree (i) to cause Liftboats (or applicable
Subsidiary) to transfer the Excluded Vessels to another Domestic Subsidiary of
the Borrower, (ii) to cause such Domestic Subsidiary to grant a first priority
Lien on all of the Excluded Vessels and to execute a Subsidiary Guaranty in
favor of the Lenders as security for the Secured Obligations (other than Term
Loan Two).

            Section 3.     The Lenders hereby consent to the execution of a
first priority fleet mortgage of the Power Offshore Vessels to secure Term Loan
Two, and agree that the Revolving Loan and Term Loan Two shall be secured by a
second priority fleet mortgage of the Power Offshore Vessels.

 

III. MISCELLANEOUS

            Section 1.     The Borrower and Parent certify and acknowledge that
(i) except with respect to date specific representations and warranties, all the
representations and warranties made by or on behalf of the Borrower, Parent and
Subsidiaries set forth in the Credit Agreement are true and correct, in all
material respects, as of the date of this Third Amendment; (ii) the Borrower and
the Parent are in compliance with all of the covenants, terms and conditions of
the Credit Agreement; and (iii) no Unmatured Default or Default has occurred or
is continuing.

            Section 2.     Each of the Subsidiaries hereby consents to this
Third Amendment and agrees that its Subsidiary Guaranty in favor of the Agent
and the Lender dated as of December 31, 2000, guaranties the Secured Obligations
as amended hereby by and remains in full force and effect.

            Section 3.     The Borrower and the Parent agree to execute (and
cause their Subsidiaries) to execute any and all other documents reasonably
required by the Agent, including without limitation, the amendment of any Loan
Documents, to conform to the provisions of this Third Amendment.

            Section 4.     Except as otherwise specifically amended hereby, all
of the covenants, terms and conditions of the Credit Agreement shall remain in
full force and effect. Any references to the Credit Agreement contained in the
Notes or any other Loan Documents shall refer to the Credit Agreement, as
amended by this Third Amendment.

            Section 5.     This Third Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Third Amendment by signing any such
counterpart. This Third Amendment shall be effective (i) when it has been
executed by the Parent, the Borrower, the Agents and the Lenders; (ii) the
Borrower has paid the Agent a commitment fee of $112,000 which shall be shared
by the Term Loan Two Lenders on the basis of each Term Loan Two Lender's Pro
Rata Share of Term Loan Two; (iii) the Borrower has paid the Agent an amendment
fee of $180,000 which shall be shared by the Lenders on the basis of each
Lender's Pro Rata Share of Term Loan One and the Revolving Loan; (iv) the
Borrower has paid the Agent an arranger's fee in an amount agreed by the
Borrower and the Agent and which shall be retained by the Agent; (v) the Agent
shall have received appraisals or surveys of the Power Offshore Vessels
satisfactory in form and substance to the Agent; (vi) the Agent is satisfied
that no Unmatured Default or Default has occurred and is continuing and that no
Material Adverse Effect has occurred since September 30, 2001 (the date of the
most recent financial statements of the Borrower provided to the Agent and the
Lenders); (vii) receipt by the Agent of the Collateral Documents necessary to
grant a valid preferred ship mortgage on the Power Offshore Vessels in favor of
the Agent for the benefit of the Lenders; and (viii) receipt by the Agent of an
opinion of counsel as to the execution of this Third Amendment and related
instruments in form and substance satisfactory to the Agent and its counsel.

            Section 6.     This Third Amendment shall be a contract made under
and governed by the laws of the State of Louisiana.

            IN WITNESS WHEREOF, the Parent, the Borrower, the Agents and the
Lenders have executed this Agreement as of the date first above written.

BORROWER:  

 SESI, L.L.C.



  

     By:   Superior Energy Services, Inc.,

 

  

             Member Manager







  

             By:     /S/ ROBERT S. TAYLOR           

  

             Name: Robert S. Taylor

  

             Title: Chief Financial Officer





PARENT:  

     SUPERIOR ENERGY SERVICES, INC.





  

     By:     /S/ ROBERT S. TAYLOR           

  

     Name: Robert S. Taylor

  

     Title: Chief Financial Officer





SUBSIDIARIES:  

     ACE RENTAL TOOLS, L.L.C.

     BLOWOUT TOOLS, INC.

  

     CONNECTION TECHNOLOGY, L.L.C.

  

     DRILLING LOGISTICS, L.L.C.

  

     ENVIRONMENTAL TREATMENT
           INVESTMENTS, L.L.C.

  

     F. & F. WIRELINE SERVICE, L.L.C.

  

     FASTORQ, L.L.C.

  

     H.B. RENTALS, L.C.

  

     INTERNATIONAL SNUBBING
           SERVICES, L.L.C.

  

    CONCENTRIC PIPE & TOOL
          RENTALS, L.L.C.

  

     NON-MAGNETIC RENTAL TOOLS, L.L.C.

  

     OIL STOP, L.L.C.

  

     PRODUCTION MANAGEMENT
           INDUSTRIES, L.L.C.

  

     SELIM LLC

  

     SEGEN LLC

  

     STABIL DRILL SPECIALTIES, L.L.C.

  

     SUB-SURFACE TOOLS, L.L.C.

  

     SUPERIOR ENERGY SERVICES, L.L.C.

  

     TONG RENTALS AND SUPPLY
           COMPANY, L.L.C.

     WILD WELL CONTROL, INC.

  

     1105 PETERS ROAD, L.L.C.



  

     By:     /S/ ROBERT S. TAYLOR           

  

     Name: Robert S. Taylor

  

     Title: Vice President and Treasurer

  

     HYDRO-DYNAMICS OILFIELD
           CONTRACTORS, INC.



  

     By:     /S/ ROBERT S. TAYLOR           

  

     Name: Robert S. Taylor

  

     Title: Vice President and Treasurer



  

     SE FINANCE LP



  

     By:   SEGEN LLC, its General Partner



  

             By:     /S/ ROBERT S. TAYLOR

  

             Name: Robert S. Taylor

  

             Title: Manager



AGENT AND LENDER:   BANK ONE, NA (Chicago Main Office)    By:     /S/ STEVEN D.
NANCE               Name: Steven D. Nance    Title: Vice President

SYNDICATION AGENT AND LENDER:   WELLS FARGO BANK TEXAS, N.A.    By:     /S/
SCOTT GILDEA               Name: Scott Gildea    Title: Assistant Vice President

DOCUMENTATION AGENT AND LENDER:   WHITNEY NATIONAL BANK    By:     /S/ HOLLIE L.
ERICKSEN     Name: Hollie L. Ericksen    Title:  Vice President

LENDER:   CREDIT SUISSE FIRST BOSTON    By:     /S/ WILLIAM S. LUTKINS     Name:
William S. Lutkins    Title:  Vice President

LENDER:   HIBERNIA NATIONAL BANK    By:     /S/ STEPHEN H. BIRNBAUM     Name:
Stephen H. Birnbaum    Title: Vice President

LENDER:   NATIONAL BANK OF CANADA    By:     /S/ CURT QUEYROOZE              
Name: Curt Queyrooze    Title:  V.P./Manager

By:     /S/ DAVID CLARK            Name: David Clark Title:  Vice President
LENDER:   BANK OF SCOTLAND    By:     /S/ JOSEPH FRATUS               Name:
Joseph Fratus    Title: Vice President

LENDER:   UNION PLANTERS BANK    By:     /S/ MARK R. PHILLIPS              
Name:  Mark R. Phillips    Title:  Senior Vice President

LENDER:   NATEXIS BANQUES POPULAIRES    By:     /S/ TIMOTHY L. POLVADO    
Name:  Timothy L. Polvado    Title:  Vice President and General Manager

  By:     /S/ LOUIS P. LAVILLE, III    Name:  Louis P. Laville, III Title:  Vice
President and Group Manager LENDER: DRESDNER BANK LATEINAMERIKA AG Miami Agency
By:     /S/ ALAN HILLS            Name:  Alan Hills Title:  Vice President  
By:     /S/ FRANK HUTHNANCE    Name:  Frank Huthnance Title:  Vice President

 

 

SCHEDULE 1A

 

COMMITMENT AMOUNTS OF THE LENDERS
(TERM LOAN ONE AND REVOLVING COMMITMENT)

 

Name and Address of Lender

Term Loan
One
Commitment



Revolving
Loan
Commitment



Aggregate
Amount



Pro Rata
Share



Bank One, NA
201 St. Charles Ave., 28th Floor
New Orleans, LA 70170

Attention: Steven Nance
Telephone: (504) 623-7676
Facsimile: (504) 623-1535
email: steven_nance@bankone.com



$7,575,000.00

$12,625,000.00

$20,200,000.00

16.83333%

Wells Fargo Bank Texas, N.A.
Energy Group
MAC T5002-031
1000 Louisiana, 3rd Floor
Houston, TX 77002

Attention: Scott Gildea
Telephone: (713) 319-1389
Facsimile: (713) 739-1087
email: gildeas@wellsfargo.com



$6,562,500.00

$10,937,500.00

$17,500,000.00

14.58333%

Whitney National Bank
Corporate Banking
P.O. Box 61260
New Orleans, LA 70161

Attention: Hollie Ericksen
Telephone: (504) 552-4668
Facsimile: (504) 552-4622
email: hericksen@whitneybank.com



$6,750,000.00

$11,250,000.00

$18,000,000.00

15.00000%

National Bank of Canada
One Canal Place
365 Canal Street, Suite 2760
New Orleans, LA 70130

Attention: Gary Doss
Telephone: (504) 586-5210
Facsimile: (504) 586-5220
email: dossg@nboc.com



$5,625,000.00

$9,375,000.00

$15,000,000.00

12.50000%

Credit Suisse First Boston
Eleven Madison Avenue, 10th Floor
New York, NY 10010-3629

Attention: David Koczan
Telephone: (212) 325-9096
Facsimile: (212) 325-8326
email: david.koczan@csfb.com



$3,750,000.00

$6,250,000.00

$10,000,000.00

8.33333%

Bank of Scotland
1021 Main Street, Suite 1370
Houston, TX 77002

Attention: Byron Cooley
Telephone: (713) 651-1870
Facsimile: (713) 651-9714
email: byron_cooley@
bankofscotland.com



$3,487,500.00

$5,812,500.00

$9,300,000

7.75000%

Hibernia National Bank
313 Carondelet Street, 10th Floor
New Orleans, LA 70130

Attention: Stephen Birnbaum
Telephone: (504) 533-2109
Facsimile: (504) 533-5434
email: sbirnbaum@hibernia.com



$2,812,500.00

$4,687,500.00

$7,500,000.00

6.25000%

Union Planters Bank
8440 Jefferson Highway
Baton Rouge, LA 70809

Attention: Mark Phillips
Telephone: (225) 924-9257
Facsimile: (225) 92409300
email: markrphillips1@hotmail.com



$2,812,500.00

$4,687,500.00

$7,500,000.00

6.25000%

Natexis Banques Populaires
333 Clay Street, Suite 4340
Houston, TX 77002

Attention: Tim Polvado
Telephone: (713) 759-9401
Facsimile: (713) 759-9908


email: timothy.polvado@nyc.nxbp.com 



$2,812,500.00

$4,687,500.00

$7,500,000.00

6.25000%

Dresdner Bank Lateinamerika AG
Miami Agency
801 Brickell Avenue
Miami, FL 33131

Attention: Alan Hills
Telephone: (305) 810-3917
Facsimile: (305) 810-4059
email: alan.hills@dbla.com



$2,812,500.00

$4,687,500.00

$7,500,000.00

6.25000%

Aggregate Commitments

$45,000,000.00

$75,000,000.00

$120,000,000.00

100.0000%

 

SCHEDULE 1B

 

COMMITMENT AMOUNTS OF THE LENDERS
(TERM LOAN TWO)

 

Name and Address of Lender

Term Loan
Two
Commitment



Pro Rata
Share



Bank One, NA
201 St. Charles Ave., 28th Floor
New Orleans, LA 70170

Attention: Steven Nance
Telephone: (504) 623-7676
Facsimile: (504) 623-1535
email:

steven_nance@bankone.com



$6,729,166.00

21.02864%

Wells Fargo Bank Texas, N.A.
Energy Group
MAC T5002-031
1000 Louisiana, 3rd Floor
Houston, TX 77002

Attention: Scott Gildea
Telephone: (713) 319-1389
Facsimile: (713) 739-1087
email: gildeas@wellsfargo.com



$5,104,167.00

15.95052%

Whitney National Bank
Corporate Banking
P.O. Box 61260
New Orleans, LA 70161

Attention: Hollie Ericksen
Telephone: (504) 552-4668
Facsimile: (504) 552-4622
email: hericksen@whitneybank.com



$6,000,000.00

18.75000%

National Bank of Canada
One Canal Place
365 Canal Street, Suite 2760
New Orleans, LA 70130

Attention: Gary Doss
Telephone: (504) 586-5210
Facsimile: (504) 586-5220
email: dossg@nboc.com



$4,375,000.00

13.67188%

Credit Suisse First Boston
Eleven Madison Avenue, 10th Floor
New York, NY 10010-3629

Attention: David Koczan
Telephone: (212) 325-9096
Facsimile: (212) 325-8326
email: david.koczan@csfb.com



$2,916,667.00

9.11458%

Bank of Scotland
1021 Main Street, Suite 1370
Houston, TX 77002

Attention: Byron Cooley
Telephone: (713) 651-1870
Facsimile: (713) 651-9714
email: byron_cooley@bankofscotland.com



$-0-

-0-%

Hibernia National Bank
313 Carondelet Street, 10th Floor
New Orleans, LA 70130

Attention: Stephen Birnbaum
Telephone: (504) 533-2109
Facsimile: (504) 533-5434
email: sbirnbaum@hibernia.com



$2,187,500.00

6.83594%

Union Planters Bank
8440 Jefferson Highway
Baton Rouge, LA 70809

Attention: Mark Phillips
Telephone: (225) 924-9257
Facsimile: (225) 92409300
email: markrphillips1@hotmail.com



$2,187,500.00

6.83594%

Natexis Banques Populaires
333 Clay Street, Suite 4340
Houston, TX 77002

Attention: Tim Polvado
Telephone: (713) 759-9401
Facsimile: (713) 759-9908


email: timothy.polvado@nyc.nxbp.com 



$2,500,000

7.81250%

Dresdner Bank Lateinamerika AG
Miami Agency
801 Brickell Avenue
Miami, FL 33131

Attention: Alan Hills
Telephone: (305) 810-3917
Facsimile: (305) 810-4059
email:

alan.hills@dbla.com



$-0-

-0-%

Aggregate Commitments

$32,000,000.00

100.00000%

 

SCHEDULE 1C

 

AGGREGATE COMMITMENT AMOUNTS OF THE LENDERS

 

Name and Address of Lender

Term Loan
One
Commitment



Revolving
Loan
Commitment



Term Loan
Two
Commitment



Aggregate
Amount



Aggregate
Pro Rata
Share



Bank One, NA
201 St. Charles Ave., 28th Floor
New Orleans, LA 70170

Attention: Steven Nance
Telephone: (504) 623-7676
Facsimile: (504) 623-1535
email: steven_nance@bankone.com



$7,575,000.00

$12,625,000.00

$6,729,166.00

$26,929,166.00

17.71656%

Wells Fargo Bank Texas, N.A.
Energy Group
MAC T5002-031
1000 Louisiana, 3rd Floor
Houston, TX 77002

Attention: Scott Gildea
Telephone: (713) 319-1389
Facsimile: (713) 739-1087
email: gildeas@wellsfargo.com



$6,562,500.00

$10,937,500.00

$5,104,167.00

$22,604,167.00

14.87116%

Whitney National Bank
Corporate Banking
P.O. Box 61260
New Orleans, LA 70161

Attention: Hollie Ericksen
Telephone: (504) 552-4668
Facsimile: (504) 552-4622
email: hericksen@whitneybank.com



$6,750,000.00

$11,250,000.00

$6,000,000.00

$24,000,000.00

15.78947%

National Bank of Canada
One Canal Place
365 Canal Street, Suite 2760
New Orleans, LA 70130

Attention: John Tyler
Telephone: (504) 586-5210
Facsimile: (504) 586-5220
email: dossg@nboc.com



$5,625,000.00

$9,375,000.00

$4,375,000.00

$19,375,000.00

12.74671%

Credit Suisse First Boston
Eleven Madison Avenue, 10th Floor
New York, NY 10010-3629

Attention: David Koczan
Telephone: (212) 325-9096
Facsimile: (212) 325-8326
email: david.koczan@csfb.com



$3,750,000.00

$6,250,000.00

$2,916,667.00

$12,916,667.00

8.49781%

Bank of Scotland
1021 Main Street, Suite 1370
Houston, TX 77002

Attention: Byron Cooley
Telephone: (713) 651-1870
Facsimile: (713) 651-9714
email: byron_cooley@
bankofscotland.com



$3,487,500.00

$5,812,500.00

$-0-

$9,300,000.00

6.11842%

Hibernia National Bank
313 Carondelet Street, 10th
Floor
New Orleans, LA 70130

Attention: Stephen Birnbaum
Telephone: (504) 533-2109
Facsimile: (504) 533-5434
email: sbirnbaum@hibernia.com



$2,812,500.00

$4,687,500.00

$2,187,500.00

$9,687,500.00

6.37336%

Union Planters Bank
8440 Jefferson Highway
Baton Rouge, LA 70809

Attention: Mark Phillips
Telephone: (225) 924-9257
Facsimile: (225) 92409300
email: markrphillips1@hotmail.com



$2,812,500.00

$4,687,500.00

$2,187,500.00

$9,687,500.00

6.37336%

Natexis Banques Populaires
333 Clay Street, Suite 4340
Houston, TX 77002

Attention: Tim Polvado
Telephone: (713) 759-9401
Facsimile: (713) 759-9908


email: timothy.polvado@nyc.nxbp.com 



$2,812,500.00

$4,687,500.00

$2,500,000.00

$10,000,000.00

6.57895%

Dresdner Bank Lateinamerika AG
Miami Agency
801 Brickell Avenue
Miami, FL 33131

Attention: Alan Hills
Telephone: (305) 810-3917
Facsimile: (305) 810-4059
email: alan.hills@dbla.com



$2,812,500.00

$4,687,500.00

$-0-

$7,500,000.00

4.93421%

Aggregate Commitments

$45,000,000.00

$75,000,000.00

$32,000,000.00

$152,000,000.00

100.0000%

 

SCHEDULE 2

 

PRICING SCHEDULE

Revolving Loan and Term Loan One

 

The following Pricing Schedule shall apply to the Revolving Loan and Term Loan
One:

 

Applicable Margin (loan)

Level I Status

Level II Status

Level III Status

Level IV Status

Level V Status

Eurodollar Rate

1.50%

1.75%

2.00%

2.25%

2.625%

Floating Rate

0.25%

0.50%

0.75%

1.00%

1.25%

 

Applicable Fee Rate

Level I Status

Level II Status

Level III Status

Level IV Status

level v

status

Commitment Fee

0.15%

0.25%

0.375%

0.50%

0.50%

 

Applicable letter of credit fee rate

Level I Status

Level II Status

Level III Status

Level IV Status

Level V Status



Letter of Credit Fee Rate

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

2.625%

 

Term Loan Two

 

The following Pricing Schedule shall apply to Term Loan Two:

 

Applicable Margin (loan)

Level I Status

Level II Status

Level III Status

Level IV Status

Level V Status

Eurodollar Rate

1.75%

2.00%

2.25%

2.50%

2.875%

Floating Rate

0.50%

0.75%

1.00%

1.25%

1.50%

 

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

            "Financials" means the annual or quarterly financial statements of
the Borrower delivered pursuant to Section 6.1(i) or (ii).

            "Level I Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower, the Leverage Ratio is less than or equal to 1.25
to 1.00.

            "Level II Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower i) the Borrower has not qualified for Level I
Status and (ii) the Leverage Ratio is less than or equal to 1.75 to 1.00.

            "Level III Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower (i) the Borrower has not qualified for Level I
Status or Level II Status and (ii) the Leverage Ratio is less than or equal to
2.25 to 1.00.

            "Level IV Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower (i) the Borrower has not qualified for Level I
Status, Level II Status or Level III Status and (ii) the Leverage Ratio is less
than or equal to 2.75 to 1.00.

            "Level V Status" exists at any date if the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

            "Status" means either Level I Status, Level II Status, Level III
Status, Level IV Status or Level V Status.

            The Applicable Margin, Applicable Fee Rate and Applicable Letter of
Credit Fee Rates shall be determined in accordance with the foregoing table
based on the Borrower's Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin, Applicable Fee Rate, or
Applicable Letter of Credit Fee Rate shall be effective five (5) Business Days
after the Agent has received the applicable Compliance Certificate, except that
the Applicable Margin on a Eurodollar Rate Advance shall be adjusted after the
last day of the then current Eurodollar Interest Period. If the Borrower fails
to deliver the Compliance Certificate to the Agent at the time required by
Section 6.1, then the Applicable Margin, Applicable Fee Rate and Applicable
Letter of Credit Fee Rate shall be the highest Applicable Margin, Applicable Fee
Rate and Applicable Letter of Credit Fee Rate set forth in the foregoing table
until five (5) days after such Compliance Certificate is so delivered.